This presentation includes forward-looking statements which reflectthe Company’s current views with respect to future events andfinancial performance, but involve uncertainties that couldsignificantly impact results. The Private Securities Litigation ReformAct of 1995 provides a “safe harbor” for such forward-lookingstatements. Company Profile §Leading niche-oriented global provider of solutions andproducts for product recovery, pollution control, and fluidhandling applications §Diverse, synergistic product offering §Strong global brand recognition §Approximately 40% of sales derived from recurring partsand consumables sales Met-Pro: Protecting our environment while servingbusiness and industry around the worldNYSE: MPR Overview §FY 2009 was one of the best years in the Company’s historydespite a weak economic environment §Record earnings* –Strong Balance Sheet §Expanding gross margins, operating margins §Bookings in 2009 of $101.8M, up 9% from 2008 §Recognized for third consecutive year as one of America’s“200 Best Small Companies” by Forbes Magazine *Excluding gain on sale of real estate in FY 2008. Investment Highlights §Record FYE 2009 earnings* §Strong balance sheet §Brand recognition driving global expansion §Growing base of installed equipment creating recurringdemand for parts and consumables ~ 40% of sales §Improved efficiencies, product mix, scale economiesdriving margin expansion §Outsourcing minimizes growth constraints and reducesrisks during down turns §Experienced Management/Independent Board of Directors §Dividend paid for 34 consecutive years *Excluding gain on sale of real estate in FY 2008. Businesses Product Recovery/Pollution Control 48.3% Filtration/Purification 11.5% Fluid
